         Case 1:16-cr-00342-SHS Document 165 Filed 07/29/20 Page 1 of 1

                                                                         r   l..
                                                                              x...-
                                                                                 - · t, , ,.. .l ·'iJI.·"      "'i"
                                                                                                            I' .•·    4   tJlJ ~--~- ··11':QI.   _· ,_.I?

                                                                         l· USDCSDNY
                                                                         t DOCUt\,tENT
                               WENGER & ARLIA, ESQS.                     t:1El.BCIRON1CA1LY FILED·
                                ATTORNEYS A1:' LAW                       ~i DOC#-:
                                   20 Vesey Street, Smte 210             ~t . , ,E F"'.l -cD
                                                                                           'f .
                                      New York, NY 10007                 t, B.~1 1---P • 7
                           Tel: (212) 566-6262 - Fax: (212) 608-6262     ~;-..;.=•~,.     =::· ~;~;:~=J
                                                                                                     w~
                                                                                                      ·




July 29, 2020
                                                                    MEMO ENDORSED
Hon. Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Richard Ochetal
    16 Cr. 342 (SHS)

Dear Judge Stein :

       As you are aware, the law firm of Wenger & Arlia Esqs. LLP has been retained to
represent the defendant, Richard Ochetal, in the above-referenced prosecution.

         The purpose of this letter is to request an Order directing US Probation Pre-Trial Services
to return Richard Ochetal and his wife's (Mrs. Katie Ochetal's) United States passports, via mail
to their home address at 30 Scenic Circle, Croton-On-Hudson, New York l 0520.

        On September 26, 2019, Your Honor sentenced Mr. Och eta I to time served with two
years supervised release to run concurrently on all counts. To date, Mr. Ochetal has complied
with all the Orders of the Court and directives from US Probation. Mrs. Ochetal recently
discerned that US Probation Pre-Trial Services remains in possession of the aforementioned
passports. A representative from US Probation Pre-Trial Services informed Mrs. Ochetal that
there was no objection by US Probation to its release, and suggested the following letter motion
to the Court. Mr. and Mrs. Ochetal await your approval.

                Thank you for your immediate attention to this matter.

                                              Respectfully yours,
                                                                     Application granted.

                                                                     Dated: New York, New York
JA :ma                                        John Arlia (JA) 6781          July 29 , 2020
cc : AUSA Kimberly Ravener
